 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, WILLIAM T. MARHOLD
 7
                   IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE DISTRICT OF NEVADA
 9
                                  )          Case No. 2:18-cv-01621-KJD-EJY
10   WILLIAM T. MARHOLD,          )
                                  )
11
                                  )
                      Plaintiff,  )
                                  )          STIPULATION AND ORDER
12   v.                                      DISMISSING ACTION WITH
                                  )
                                  )          PREJUDICE AS TO USAA FEDERAL
13   EQUIFAX INFORMATION                     SAVINGS BANK ONLY
                                  )
14   SERVICES, LLC; PHH MORTGAGE )
     CORPORATION; USAA FEDERAL )
15
                                  )
     SAVINGS BANK; WEINSTEIN &    )
     RILEY, P.S.,                 )
16
                                  )
                      Defendants.
17

18
           Plaintiff WILLIAM T. MARHOLD and Defendant, USAA FEDERAL
19
     SAVINGS BANK, hereby stipulate and agree that the above-entitled action
20
     …
21
     …
22
     …
23
     …
24   …
25   …
26
                                       Page 1 of 2
27

28
 1   shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to,
 2   and ONLY as to, USAA FEDERAL SAVINGS BANK. Each party shall bear its
 3   own attorney's fees, disbursements, and costs of suit.
 4         Dated:              August 23, 2019

 5   By:                                         By:

 6
     /s/David H. Krieger, Esq.
                                                 /s/Trevor R. Waite, Esq.
     David H. Krieger, Esq.
                                                 Trevor R. Waite, Esq.
 7   Nevada Bar No. 9086
                                                 Alverson, Taylor, Mortensen &
     HAINES & KRIEGER, LLC
 8                                               Sanders
     8985 S. Eastern Avenue
                                                 6605 Grand Montecito Parkway
 9   Suite 350
                                                 Suite 200
     Henderson, Nevada 89123
10                                               Las Vegas, NV 89149
     Attorney for Plaintiff,
                                                 Attorney for Defendant,
11   WILLIAM T. MARHOLD
                                                 USAA FEDERAL SAVINGS BANK
12

13
                                           ORDER
14
           IT IS SO ORDERED
15

16
                                            ____________________________
17                                          UNITED STATES DISTRICT JUDGE
18
                                                     8/26/2019
                                            DATED: ____________________
19

20

21

22

23

24

25

26
                                          Page 2 of 2
27

28
